Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 16 January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					
					Jany 16-211818
				
				16 Went out to pay some visits and in the evening had a small party to Tea which consisted of my Sisters their husbands Mr & Mrs Walsh the Chevallier Corea Mr Pope & Mr Trimble & Mr Vail a protegie of Mr Crawfords. We had some conversation and a little Music; on the whole the evening was very dull—17 This morning went out as usual to pay visits after a great deal of trouble and being in danger of an overturn more than once I found the way to Mrs Middleton’s where I met Madame de Heredia & Miss de Onis the daughters of the Spanish Minister they are in deep mourning for their Mother and do not participate in the announcements of Washington—called at Mrs Hellens who was to go with me to Madame de Neuvilles in the evening We went together Mr Adams was too much engaged to accompany us We got in rather late and found the Rooms so crowded it was scarcely possible to find the Lady of the House. after a little effort we were successful, and found a Seat for five minutes which however I was glad to give up, as the heat was unsupportable—Some Ladies favoured the company with Music which however it was impossible to hear as the louder they sang the more noise they made and it  was with difficulty we could hear each other speak—This is the sort of party I prefer as it renders you quite independent and you are enabled to seek your own friends and to be as much at your ease as in a public place and what is better than all it prevents the possibility of politics being make the general subject of conversation which is always disagreeable as it is impossible to prevent irritation on one side or the other. returned home about ten; the only thing which renders this disposition supportable is this fashion of early hours—18 Another Sunday spent at home in consequence of the great dislike I have for the preachers and their maxims here—I am I fear a creature of prejudice and I am often tempted to quarrel with myself for the strength of my feelings which all of the little reason I can boast can never influence. I have often been told that if I lived to be forty I should lose these feelings and sensibility but forty has arrived and so far from having blunted I fear it has encreased with my growth and strengthened with my strength. The misfortunes of my family early opened my eyes to the unstableness and vanity of most things of this  World and I hope I shall ever be prepared to meet its changes with fortitude. Called on my Sisters and on Mr & Mrs Sergeant of Philadelphia She is a very Lady like sweet Woman. passed the rest of the day at home alone.19 Wrote and sent out about 300 invitations for a dance at our house on Tuesday. The Society is so large I must fear I shall have another to give, but I will not if I can help it I have no Servants and the trouble is dreadful. The expences of this place are so great it is impossible to give dinners and this sort of party is the least evil of the two something we must give or be torn to pieces by the tongues of our good friends more especially as we are so unfortunate as to have what is here denominated a large House—Passed the evening at Mrs. Bagot’s there was a very small party and I believe she found herself very much puzzled to entertain them—I had some conversation with Mr Hopkinson about Mr Dachkoff Mr H. laboured exceedingly to convince me that Dachkoff was a very worthy amiable man but I told him that I was afraid notwithstanding I was perfectly aware of his eloquence and sensible of his power of argument that he would difficult find it to remove prejudices of five years standing and which every thing in his own Country had contributed to confirm and that I should be much obliged to him if he could find a Dictionary in which the definition of those words could in any sense be applied to Mr D.—He laughed and said that notwithstanding he was very much Dachkoff’s friend he was obliged to give up the cause. Returned home before 10 o’clock I could not help smiling at Madame de Neuville Mrs. Bagot had been talking with Mr. de Neuville who said no Woman ought to reing reign Mrs B. was laughing at him and saying that in England they had no Salique Law thank God. Mrs. N. said for her part she had but one wish and that was to see an American Lady elected President She should delight to see Messrs. the few proud Republicains Governed by a Woman—It is really laughable to see in our boasted Republic how much may be gained or lost by the failure of a morning visit between two Ladies particularly if those Ladies are the Wives of Members of Congress—20. Received an invitation from Mrs Walsh to go and take Tea with her which I was obliged to decline being already engaged every evening until Thursday week excepting Friday. Morning visits from Dr & Mrs Sim and Mrs Thompson and from Mr  J J Monroe the Presidents Brother who is paying his devoirs to Adelaide I do not think it a desirable thing he is a Widower without property and with three Children—a remarkably pleasant man. Much distress at head quarters about the South American & Spanish Affairs and much trouble in perspective. Passed the evening at Mrs Boyds the party consisted of Mr Scott Mr Pope & Dr. Haut with all my Sisters but Mrs. Smith the most sociable and pleasant evening since I have been in Washington We played whist and poor Adelaide was doomed to pay a Roast Turkey on Friday evening which  caused as much diversion received an invitation from Mrs: Walsh to pass the evening with her. but was already engaged carried my Sisters home and returned home at half past ten Mary accompanied me—21 Mr. Adams came into my Chamber and waked me that I might accompany him to the Catholick Church to hear Mass for Louis 16 it being the anniversary of his cruel fate. The good old Gentleman who preached undertook to prove to us that Alexander might  be strangled, The King of England might die, all the Sovereigns in Europe might be destroyed, without in the least affecting the destinies of Europe, but if any thing should happen to the present family in France all Europe would be overwhelmed in their loss—much remarking and smiling was visible in the countenances of the members of the different Legations who were there in Compliment to the occasion—Among the novelties which he introduced he informed us that we had never rebelled against a sovereign that the people of Kent had a right to refuse to pay oppressive taxes and so had the Colonies and the largest Mass of the English population had approved of our Revolution and he ended by stating that Europe ought to approve and  the assistance which Louis 16. afforded us and that he could not conceive why his memory should be reproached for it.—I could scarcely refrain from laughing at the odd jumble considering that the congregation consisted chiefly of the Foreign Ministers from all Nations who had come attended as we did ourselves at the particular requet of Mr. de Neuville—We sat in the Spanish Ministers pew. As I find I did not do justice in some respects to the good preacher I must repeat more correctly what I attempted to describe. He said Alexander might be strangled and occasion us consternation at Constantinople and that the King of Holland might be drowned in the Bishop without producing one ripple on the political Ocean—Was at a party last evening at Mrs Decaturs where I met all the Foreigners who had a  hearty laugh at this funeral Oration the Dutch Minister however had been in a violent passion which they had done every thing to increase by observing to him that it was irregular that the priest had selected a place not famous for the purity of its Waters Mr de Neuville was so mortified that he had thought it necessary to call and apologize to these gentlemen which I suppose will prevent any disagreeable consequences—Mr. Bagot says he tried to catch a smile on Mr Adams’s and my countenance but he was  obliged to confess they were all out diplomatized to use his own word and that our gravity contributed not a little to add to the convulsion of mirth laughter which absolutely shook his frame— Adieu
				
					
				
				
			